Order entered June 13, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00922-CR
                              No. 05-21-00924-CR

                    KYLE LANDON TURNER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 86th Judicial District Court
                          Kaufman County, Texas
            Trial Court Cause Nos. 18-10991-86-F & 18-90404-86-F

                                    ORDER

      Appellant’s brief was initially due on March 30, 2022. We granted two

extensions of time making it due May 31, 2022. To date, however, no brief has

been filed and appellant has not communicated with us regarding these appeals.

      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute these appeals, whether appellant has abandoned the appeals, or
whether appointed counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Casey

Blair, Presiding Judge, 86th Judicial District Court; to Mitchell Nolte; and to the

Kaufman County District Attorney’s Office, Appellate Division.

      These appeals are ABATED to allow the trial court to comply with the

above order. The appeals shall be reinstated twenty days from the date of this order

or when the findings are received, whichever is earlier.



                                             /s/    LANA MYERS
                                                    JUSTICE